

	

		II

		109th CONGRESS

		1st Session

		S. 1937

		IN THE SENATE OF THE UNITED STATES

		

			October 27, 2005

			Mr. DeWine (for himself,

			 Mr. Nelson of Florida,

			 Mr. Lugar, Mr.

			 Biden, Mr. Coleman,

			 Mr. Dodd, Mr.

			 Hagel, Mr. Durbin,

			 Mr. McCain, Mr.

			 Lieberman, Mr. Martinez,

			 Mr. Bingaman, Mr. Sununu, Mr.

			 Jeffords, Mr. Lautenberg,

			 Mr. Chafee, Mr.

			 Voinovich, and Mr. Smith)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To expand certain preferential trade treatment for

		  Haiti.

	

	

		1.Short titleThis Act may be cited as the Haiti

			 Economic Recovery Opportunity Act.

		2.Trade benefits

			 to Haiti

			(a)In

			 GeneralThe Caribbean Basin

			 Economic Recovery Act (19 U.S.C. 2701 et seq.) is amended by

			 inserting after section 213 the following new section:

				

					213A.Special rule

				for Haiti

						(a)In

				GeneralIn addition to any other preferential treatment under

				this Act, beginning on October 1, 2004, and in each of the 7 succeeding 1-year

				periods, apparel articles described in subsection (b) that are imported

				directly into the customs territory of the United States from Haiti shall enter

				the United States free of duty, subject to the limitations described in

				subsections (b) and (c), if Haiti has satisfied the requirements and conditions

				set forth in subsections (d) and (e).

						(b)Apparel

				Articles DescribedApparel articles described in this subsection

				are apparel articles that are wholly assembled or knit-to-shape in Haiti from

				any combination of fabrics, fabric components, components knit-to-shape, and

				yarns without regard to the country of origin of the fabrics, components, or

				yarns.

						(c)Preferential

				TreatmentThe preferential treatment described in subsection (a),

				shall be extended—

							(1)during the

				12-month period beginning on October 1, 2004, to a quantity of apparel articles

				that is equal to 1.5 percent of the aggregate square meter equivalents of all

				apparel articles imported into the United States during the 12-month period

				beginning October 1, 2003; and

							(2)during the

				12-month period beginning on October 1 of each succeeding year, to a quantity

				of apparel articles that is equal to the product of—

								(A)the percentage

				applicable during the previous 12-month period plus 0.5 percent (but not over

				3.5 percent); and

								(B)the aggregate

				square meter equivalents of all apparel articles imported into the United

				States during the 12-month period that ends on September 30 of that

				year.

								(d)Eligibility

				RequirementsHaiti shall be eligible for preferential treatment

				under this section if the President determines and certifies to Congress that

				Haiti is meeting the conditions of subsection (e) and that Haiti—

							(1)has established,

				or is making continual progress toward establishing—

								(A)a market-based

				economy that protects private property rights, incorporates an open rules-based

				trading system, and minimizes government interference in the economy through

				measures such as price controls, subsidies, and government ownership of

				economic assets;

								(B)the rule of law,

				political pluralism, and the right to due process, a fair trial, and equal

				protection under the law;

								(C)the elimination

				of barriers to United States trade and investment, including by—

									(i)the provision of

				national treatment and measures to create an environment conducive to domestic

				and foreign investment;

									(ii)the protection

				of intellectual property; and

									(iii)the resolution

				of bilateral trade and investment disputes;

									(D)economic policies

				to reduce poverty, increase the availability of health care and educational

				opportunities, expand physical infrastructure, promote the development of

				private enterprise, and encourage the formation of capital markets through

				microcredit or other programs;

								(E)a system to

				combat corruption and bribery, such as signing and implementing the Convention

				on Combating Bribery of Foreign Public Officials in International Business

				Transactions; and

								(F)protection of

				internationally recognized worker rights, including the right of association,

				the right to organize and bargain collectively, a prohibition on the use of any

				form of forced or compulsory labor, a minimum age for the employment of

				children, and acceptable conditions of work with respect to minimum wages,

				hours of work, and occupational safety and health;

								(2)does not engage

				in activities that undermine United States national security or foreign policy

				interests; and

							(3)does not engage

				in gross violations of internationally recognized human rights or provide

				support for acts of international terrorism and cooperates in international

				efforts to eliminate human rights violations and terrorist activities.

							(e)Conditions

				Regarding Enforcement of Circumvention

							(1)In

				generalThe preferential treatment under subsection (b) shall not

				apply unless the President certifies to Congress that Haiti is meeting the

				following conditions:

								(A)Haiti has adopted

				an effective visa system, domestic laws, and enforcement procedures applicable

				to articles described in subsection (b) to prevent unlawful transshipment of

				the articles and the use of counterfeit documents relating to the importation

				of the articles into the United States.

								(B)Haiti has enacted

				legislation or promulgated regulations that would permit the Bureau of Customs

				and Border Protection verification teams to have the access necessary to

				investigate thoroughly allegations of transshipment through such

				country.

								(C)Haiti agrees to

				report, on a timely basis, at the request of the Bureau of Customs and Border

				Protection, on the total exports from and imports into that country of articles

				described in subsection (b), consistent with the manner in which the records

				are kept by Haiti.

								(D)Haiti agrees to

				cooperate fully with the United States to address and take action necessary to

				prevent circumvention.

								(E)Haiti agrees to

				require all producers and exporters of articles described in subsection (b) in

				that country to maintain complete records of the production and the export of

				the articles, including materials used in the production, for at least 2 years

				after the production or export (as the case may be).

								(F)Haiti agrees to

				report, on a timely basis, at the request of the Bureau of Customs and Border

				Protection, documentation establishing the country of origin of articles

				described in subsection (b) as used by that country in implementing an

				effective visa system.

								(2)DefinitionsIn

				this subsection:

								(A)CircumventionThe

				term circumvention means any action involving the provision of a

				false declaration or false information for the purpose of, or with the effect

				of, violating or evading existing customs, country of origin labeling, or trade

				laws of the United States or Haiti relating to imports of textile and apparel

				goods, if such action results—

									(i)in the avoidance

				of tariffs, quotas, embargoes, prohibitions, restrictions, trade remedies,

				including antidumping or countervailing duties, or safeguard measures;

				or

									(ii)in obtaining

				preferential tariff treatment.

									(B)TransshipmentThe

				term transshipment has the meaning given such term under section

				213(b)(2)(D)(iii).

								.

			(b)Effective

			 Date

				(1)In

			 generalThe amendment made by subsection (a) applies with respect

			 to goods entered, or withdrawn from warehouse for consumption, on or after

			 October 1, 2004.

				(2)Retroactive

			 application to certain entriesNotwithstanding section 514 of the

			 Tariff Act of 1930 (19 U.S.C. 1514)

			 or any other provision of law, upon proper request filed with the United States

			 Customs Service before the 90th day after the date of the enactment of this

			 Act, any entry or withdrawal from warehouse for consumption, of any goods

			 described in the amendment made by subsection (a)—

					(A)that was made on

			 or after October 1, 2004, and before the date of the enactment of this Act,

			 and

					(B)with respect to

			 which there would have been no duty if the amendment made by subsection (a)

			 applied to such entry or withdrawal, shall be liquidated or reliquidated as

			 though such amendment applied to such entry or withdrawal.

					

